EX 10.1
 


RESIGNATION AGREEMENT AND RELEASE




This Resignation Agreement and Release (“Agreement”) is entered into between Z
Trim Holdings, Inc. (“Employer”) and Gregory J. Halpern (“Employee”).  In
consideration for the mutual promises set forth below, Employer and Employee
agree as follows.
 
1. Employee has resigned his employment and his position as director,  effective
August 20, 2007.
 
2. Employer agrees to:
 
 
a. Pay Employee three months of severance pay in the amount of 3 month’s worth
of current salary,  less regular withholding;

 
b. Pay Employee any amounts due and owing for 15 days of earned but unused
vacation pay, less regular withholding, as determined by the Company pursuant to
the Company’s current policies and procedures.

 
c.  Provided that Employee exercises his right to continue coverage under
thegroup medical plan, Employer will pay the full cost of coverage for up to
sixmonths or until Employee no longer qualifies for COBRA continuation coverage,
whichever occurs first for the Employee and for Employee’s family.
 
 
The payment set forth in paragraph 2(a) will be made in lump sum on or before
August 31, 2007, less regular withholding.

 
3. Employee acknowledges that he has no further right to any benefits or
compensation not provided for in this Agreement, including wages, salary,
severance pay, bonuses or stock options.
 
4. On behalf of himself, his heirs, executors, administrators and assigns,
Employee fully releases Employer and all of its affiliated or related entities,
their successors, assigns, officers, directors, agents, employees and attorneys
from all claims, known or unknown, of any kind of nature whatsoever which
Employee has, claims or may have or claim in the future relating to Employer and
the other released parties referred to above.  This release includes but is not
limited to all liabilities for the payment of any sums for accrued earnings,
bonuses, severance pay, salary, accruals under any vacation, sick leave or
holiday plans, any employee benefits, any charge, claim or lawsuit under any
federal, state or local law, including but not limited to claims under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act, as amended by the Older
Workers’ Benefit Protection Act, the Americans with Disabilities Act, the Worker
Adjustment Retraining and Notification Act, the Family and Medical Leave Act,
and any tort, contract, quasi contact and other common laws claims, and for
attorney’s fees.
 

--------------------------------------------------------------------------------


5. Employee represents that he has not filed any charges, suits, claims or
complaints against Employer or the other released parties referred to above, and
to the maximum extent permitted by law, Employee agrees that he will not do so
at any time in the future with respect to any claim which arose prior to the
date of this Agreement.  This release forever bars all suits which arose or
might arise in the future from any occurrences arising prior to the date of this
Agreement.  If Employee, or any administrative agency, acting on Employee's
behalf, files any administrative charge, Employee agrees to waive all right to
recovery.
 
6. The following provisions are applicable to and made a part of this Separation
Agreement and Release:
 
       a. Employee does not release or waive any right or claim that he may have
which arises after the date of this Agreement.  However, Employee acknowledges
and understands that he has unequivocally resigned his employment prior to
signing this Agreement, and any claim Employee may have based upon the
separation from employment has arisen prior to the execution of this Agreement.
 
        b. In exchange for this release, Employee acknowledges that he has
received separate consideration beyond that which Employee is otherwise entitled
to under Employer policy or applicable law, including but not limited to the
severance pay.
 
        c. Employer expressly advises Employee to consult with an attorney of
his choosing prior to signing this Agreement, which contains a general release
of all claims.
 
       d. Employee has twenty-one (21) days from the date of receipt to consider
whether or not to sign this Agreement.  In the event Employee signs it, Employee
has a further period until August 31, 2007, in which to revoke this
Agreement.  This Agreement is not effective until the end of the revocation
period. Any revocation should be communicated in writing, by personal delivery
or first class mail to Steve Cohen, Z Trim Holdings, Inc., 1011 Campus Drive,
Mundelein, Illinois 60060.
 
  7. Employee agrees he has returned or will return to Employer all Employer
documents and property, including records, credit cards, computer software and
disks, card key passes, and other physical property which Employee received or
prepared during the course of his employment.  Employee agrees to retain no
copies or duplicates.  Pursuant to all applicable law, Employer will return all
personal property to Employee.  Employer agrees to assign the Trademark
Application to Employee for the mark “oral saver” on or before August 31, 2007.
 
  8. Employee agrees to keep confidential the terms of this Agreement. However,
Employee may discuss this Agreement with his attorney, spouse and accountant,
provided those individuals also keep the Agreement confidential.
 

--------------------------------------------------------------------------------


9.  Employee agrees that he will make no statements to the public or press
concerning his employment with Employer or his separation from employment that
have not previously been approved by Employer’s Board of Directors.
 
10. Employee agrees not to make disparaging remarks about Employer, its products
or services or about Employer’s directors, officers or employees.
 
        11. Employees acknowledges that he remains bound by all of the
non-competition and non-disclosure provisions of his Employment Agreement dated
January 2, 2007 and  that
 Employer retains all the rights and remedies set forth in the Employment
Agreement for breach of such provisions.
 
12. This Agreement shall not in any way be construed as an admission by Employer
that it has acted wrongfully with respect to Employee or that Employee has any
rights whatsoever against Employer or the other released parties.
 
13. Employee agrees that he has carefully read and fully understands all of the
provisions of this Agreement and is knowingly, voluntarily and willfully
entering into this Agreement.
 
14. Employee acknowledges that in executing this Agreement, he has not relied
upon any representation by Employer or its agents not set forth in this
Agreement.
 
15. Employee acknowledges that he received this Agreement on August 20, 2007.
 
16. This Agreement sets forth the entire agreement between the parties and
supersedes any prior agreements and understandings, written or oral.



 

--------------------------------------------------------------------------------








PLEASE READ CAREFULLY.
THIS AGREEMENT INCLUDES
A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


 
 

EMPLOYEE        Z Trim Holdings, Inc.  
/s/Gregory Halpern 
   
 By:  /s/ Brian S. Isreal
 
Name Gregory Halpern 
   
Brian S. Isreal
 
Date 8-20-07   
   
Date 8/20/07
 


                                                                         
 
/s/                                                              
         





                                                                               
                                                                                    


--------------------------------------------------------------------------------


